Citation Nr: 1501101	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  12-26 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a low back disability.  

2. Entitlement to service connection for a left wrist disability.  

3. Entitlement to a compensable rating for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Casey, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from June 1978 to June 1987.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the St. Petersburg, Florida Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for low back and left wrist disabilities, and granted service connection for bilateral hearing loss, rated 0 percent, effective May 29, 2009.  

The matter of the rating for bilateral hearing loss is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.  


FINDINGS OF FACT

1. The Veteran's current sacroiliitis is reasonably shown to have become manifest in service and persisted since.  

2. The Veteran's left wrist injury in service was acute and resolved; his current left wrist strain is not shown to be related to service/injury therein.


CONCLUSIONS OF LAW

1. Service connection for sacroiliitis is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  

2. Service connection for a left wrist disability is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  By correspondence dated in June and July 2009, VA notified the Veteran of the information needed to substantiate his claims, to include notice of the information that he was responsible for providing and of the evidence that VA would attempt to obtain, as well as notice of how VA assigns disability ratings and effective dates of awards.  

The Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  He was afforded VA examinations in October 2009.  The Board finds the examination reports adequate with respect to the issues decided herein.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide these matters, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  

Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability resulting from personal injury suffered or disease contracted during active military service, or for aggravation of a pre-existing injury suffered, or disease contracted, during service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

To establish service connection for a disability there must be evidence of:  (1) a present disability for which service connection is sought; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disorder may be service connected if the evidence shows that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b).  

The Board has reviewed the Veteran's entire record with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  

The Veteran's DD Form 214 shows that his primary specialty was armament/ordnance intermediate maintenance activity technician.  

On January 1978 service enlistment examination, clinical evaluation of the low back and left wrist was normal, except for a scar on the left wrist.

April 1979 STRs show that the Veteran was seen for a left wrist injury sustained falling on his hand and twisting it.  X-rays did not reveal any abnormalities.  The assessments were bruise and left wrist sprain/strain.  A week later he was still experiencing pain when he tightened his fist or rotated his hand.  

On May 1981 reenlistment examination, clinical evaluation of the low back and left wrist was normal, except for a scar on the left wrist

A February 1982 report of physical examination for motor vehicle operators is silent for complaints, treatment, findings, or diagnosis related to a left wrist or low back disability.  

On May 1985 service extension examination, clinical evaluation of the low back and left wrist was normal, except for a scar on the left wrist.  In a May 1985 report of medical history, the Veteran indicated that he had swollen or painful joints, but denied recurrent back pain.  
On June 1986 "explosive driver" examination, the low back and left wrist were normal on clinical evaluation.  In a June 1986 report of medical history, the Veteran denied having swollen or painful joints or recurrent back pain.  

On June 1987 service separation examination, clinical evaluation of the low back and left wrist was normal, except for a scar on the left wrist and a resting tremor in the hands.  In a June 1987 report of medical history, the Veteran indicated that he had recurrent low back pain, but denied swollen or painful joints.  It was noted that he had a very slight resting hand tremor for 5 years and pain in the right sacroiliac joint region.  

On October 2009 VA examination, the Veteran reported that he injured his left wrist in a fall during service and has had intermittent left wrist pain, stiffness, and instability since.  The diagnosis was left wrist strain.  He denied a history of acute injury to his back and did not recall when his back started hurting.  He indicated that he had back pain when lifting bombs onto aircraft, which he did regularly.  He reported that the pain occurs intermittently in his lower back and has gotten progressively worse over time.  He had flare ups that were precipitated by heavy exertion, occurred every other week lasting for up to a couple of days, and were relieved by rest and medication.  The diagnosis was bilateral sacroiliitis.  It was noted that the Veteran worked as a tree trimmer, and that his left wrist did not interfere with his job, but his low back pain limited his ability to bend and was aggravated by his job.  The examiner opined that it is "less likely than not that the veteran's left wrist and low back conditions are caused by or related to active military service."  The examiner explained that the Veteran did not complain of back pain during service until his separation examination, and there are little details and no real examination findings to indicate the nature of his back problem; X-rays in connection with the left wrist injury were normal; follow-up a week later found the Veteran still had pain, but there were no further follow-ups which would indicate an ongoing wrist problem.   The examiner noted that the majority of episodes of low back pain and wrist sprains heal without any long-term sequelae.  



Low Back Disability

The Veteran asserts that he has a low back disability that was incurred in service from lifting/loading bombs onto aircraft.  Bilateral sacroiliitis was diagnosed on October 2009 VA examination, and recurrent back pain was reported at the time of service separation examination.  Thus, there is evidence of a current back disability and of the onset of back complaints/symptoms in service.  What remains to be resolved is the matter of a nexus between the current back disability (sacroiliitis) and the Veteran's service/complaints therein.  

One way of establishing a nexus between a current disability and service is by showing that the disability became manifest in service, and has persisted since.  The Veteran has reported that he has had recurrent low back pain ever since service.  The Board finds no reason to question the credibility of his accounts.  His duties as an armament/ordnance technician in service may reasonably be assumed to have involved heavy lifting.  While a VA examiner has opined that the Veteran's low sacroiliitis is less likely as not related to service, the rationale provided does not necessarily support the conclusion reached.  The examiner cites to the fact that there is no notation of back complaints in service prior to the separation examination when he reported recurrent back pain; that can also be interpreted as indicating that the Veteran had a history of such complaints in service of insufficient gravity to require treatment, and decided at separation that it would be prudent to note he had had such complaints.  The examiner also cites to the fact that there was little detail at the time and nothing to indicate the nature of the Veteran's back problem in service.  The fact that the nature of the Veteran's back disability at the time of his separation from service was not adequately explored at that time is not probative evidence that he did not have an incipient chronic disability at the time.  Notably, diagnostic studies were recommended, but apparently not conducted.  Resolving remaining reasonable doubt in the Veteran's favor, as required by the law (see 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102), the Board concludes that the evidence reasonably shows that the Veteran's sacroiliitis became manifest in service and has persisted, and that service connection for such disability is warranted.  


Left Wrist Disability

It is not in dispute that the Veteran has a left wrist disability; left wrist strain was diagnosed on October 2009 VA examination.  It is also not in dispute that he injured his left wrist in service (see April 1979 STRs).  What he must still show to substantiate this claim is a nexus between the current disability and the injury in service.  

To the extent that the Veteran asserts that he has had recurrent left wrist symptoms since his injury in service, the Board finds the Veteran not credible.  His assertions are self-serving and are unsupported by/inconsistent with the contemporaneous objective evidence in the record.  His STRs show that he injured his left wrist in April 1979 and still complained of wrist pain a week later.  However, they do not show any further left wrist complaints, treatment, findings, or diagnosis (other than a left wrist scar which was noted on the service enlistment examination) despite notations of multiple other unrelated conditions.  Although a slight hand tremor in his hands was noted on June 1987 service separation examination, a left wrist disability was not found.  These factors tend to show that the Veteran's left wrist injury in service resolved, without residual pathology.  Significantly, the initial postservice documentation of a left wrist disability in the record was in April 2009 (more than 22 years after the Veteran's separation from service).  Such a lengthy interval between his service and the initial postservice report of a disability for which service connection is sought is, of itself, a factor weighing against a finding of service connection.  The apparent lack of treatment during that interval, although not dispositive, is a factor weighing against the credibility of accounts of a continuous ongoing problem since the injury in service.  Accordingly, service connection for a left wrist disability on the basis that it became manifest in service and persisted is not warranted.  38 C.F.R. § 3.303(d).  

The preponderance of the evidence is also against a finding that the Veteran's left wrist strain is somehow otherwise related to his service.  The only competent evidence that directly addresses the matter of a nexus between the Veteran's current left wrist disability and his service is the October 2009 VA examiner's opinion that indicates that the Veteran's current left wrist strain is unrelated to his service/injury therein.  The examiner noted the history of the left wrist disability and explained the rationale for the opinion, that it was acute, citing to the absence of left wrist complaints in service after April 1979.  The examiner also noted that the majority of wrist sprains heal without any long-term sequelae.  The Board finds that the examiner's opinion is competent and probative evidence in this matter.  Because there is no competent (medical opinion/textual) evidence to the contrary, the Board finds it persuasive.  

The Board has considered the Veteran's statements regarding the etiology of his left wrist strain.  However, in the absence of credible evidence of continuity of symptoms, the matter of a nexus between a current wrist strain and a remote acute injury in service is one beyond the scope of lay observation, and requires medical knowledge and training.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and his assertion that there is a nexus between his current left wrist strain and his left wrist injury in service is not competent evidence.  He has not submitted any competent (medical opinion/textual) evidence in support of his claim.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for a left wrist disability.  Accordingly, the benefit of the doubt rule does not apply; the appeal in this matter must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for bilateral sacroiliitis is granted.

The appeal seeking service connection for a left wrist disability is denied.  





REMAND

The Veteran seeks a compensable rating for his service-connected bilateral hearing loss.  A February 2013 private audiological report from Ocala Hearing Center shows that his hearing loss disability has apparently increased in severity since the most recent VA examination in October 2009.  For VA rating purposes, an examination for hearing impairment must include a controlled speech discrimination test, using the Maryland CNC, and a puretone audiometry test.  38 C.F.R. § 4.85(a).  Although, the February 2013 audiological report shows speech discrimination findings, there is no indication that the Maryland CNC test was employed.  Hence, the Board finds the February 2013 private audiological report inadequate for rating purposes.  Accordingly, a new VA examination to determine the current severity of the Veteran's bilateral hearing loss is warranted.  See 38 C.F.R. §§ 3.326, 3.327.  

The most recent records of VA evaluation or treatment the Veteran received for hearing loss are dated in 2009.  Records of any VA evaluations or treatment since are constructively of record, may contain pertinent information, and must be secured.  

The case is REMANDED for the following:

1. The AOJ must secure for the record all records (i.e., those not already in the record) of VA evaluations and/or treatment the Veteran has received for his hearing loss disability since 2009.  

2. Thereafter, the AOJ should arrange for an audiological evaluation of the Veteran (with audiometric studies) to determine the current severity of his service-connected bilateral hearing loss.  The entire record must be reviewed by the examiner in conjunction with the examination.  In addition to the audiometry, the examiner should elicit from the Veteran an account of the impact his hearing loss has had on occupational and daily activity functioning, and comment (including rationale) whether the functional impairment reported is consistent with the extent of hearing found on audiometry.  

3. The AOJ should then review the record and readjudicate the claim for an increased rating for hearing loss.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


